t c no united_states tax_court bob gregory and kay gregory petitioners v commissioner of internal revenue respondent james w gregory jr and janet e gregory petitioners v commissioner of internal revenue respondent docket nos filed date ps own c an s_corporation that operates a landfill and uses the cash_method_of_accounting for tax purposes c is legally required to pay reclamation and closing costs if and when it closes the landfill c currently deducted its estimated clean-up costs under sec_468 r contends that sec_468 applies only to accrual- method taxpayers held the term taxpayer in sec_468 includes cash- method taxpayers and is not limited to accrual-method taxpayers sec_468 we consolidated docket numbers and for trial briefing and opinion held further cash-method taxpayers must make an sec_468 election to currently deduct estimated reclamation closure and post-closure costs before the costs are paid c did make such an election and it may therefore currently deduct its estimated reclamation and closing costs gregg r kosterlitzky and william m gerhardt iii for petitioners roberta l shumway and sheila r pattison for respondent opinion holmes judge in bob and kay gregory incorporated their landfill business texas disposal systems landfill inc tdsl the gregorys chose to make tdsl a cash-method taxpayer when they incorporated it tdsl was successful and the gregorys began sifting through the code to find more deductions with the help of their accountant they discovered sec_468 sec_468 lets taxpayers who own landfills deduct now a portion of what it will cost to clean them up in the future--even if that future is many years away sec_468 a current deduction for a future expense is a good deal for most unless we say otherwise all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure taxpayers and the disagreement between the parties here is simple--who counts as a taxpayer under sec_468 the gregorys think a taxpayer means any taxpayer including cash-method taxpayers like tdsl but the commissioner thinks it means only taxpayers who use the accrual_method we must answer this novel question background i tdsl and its accounting tdsl is an s_corporation for income-tax purposes tdsl is also a closely held family business bob gregory incorporated the business in and ownership during the years in issue was split among bob and three other family members bob and his wife kay owned of the company and bob’s brother s_corporations are corporations whose taxation is governed by subchapter_s of the code s_corporations generally don’t pay federal_income_tax but are like partnerships passthrough entities that channel income and deductions to their owners see 531_us_206 subchapter_s allows shareholders of qualified corporations to elect a ‘pass-through’ taxation system under which income is subjected to only one level of taxation so when we say the gregorys claimed a deduction technically we are saying that tdsl reported a deduction on its return and the deduction flowed through to the gregorys to claim on their returns see sec_1_1366-1 income_tax regs see also hill v commissioner tcmemo_2010_268 slip op pincite a n s corporation’s items of income gain loss deduction and credit--whether or not distributed--flow through to the shareholders who must report their pro_rata shares of such items on their individual income_tax returns for the shareholder taxable_year within which the s corporation’s taxable_year ends jim gregory jr and his wife janet owned the remaining bob and jim serve as tdsl’s directors and are responsible for choosing tdsl’s method_of_accounting a few years after it was incorporated tdsl started operating a solid-waste disposal facility--a fancy way of saying the company puts trash in a landfill but this landfill is not a dump--it is big and it is up-to-date when it opened in on acres outside of creedmoor texas just south of austin tdsl’s was the state’s first fully integrated-service landfill it also recovers resources from its solid-waste disposal compost production and recycling it currently processes anywhere between big_number and big_number tons of solid_waste each day no matter how modern tdsl’s facility is though there will come a day when it will close and closing a landfill means having to comply with a great many environmental regulations--federal state and local the texas commission on environmental quality knows how expensive it can be to clean up and restore a site after a landfill closes and that agency therefore requires waste-disposal companies such as tdsl to keep a standby_letter_of_credit these letters of credit are designed to ensure companies don’t pile up trash in landfills and then go out of business without cleaning up after themselves by the end of tdsl’s letter_of_credit had grown to a little more than dollar_figure million tdsl did not at first claim any deductions for its estimated clean-up costs but in tdsl’s then ceo asked an outside accountant to look into whether tdsl was eligible to currently deduct these costs under sec_468 the accountant advised tdsl that it was eligible and tdsl made the election and claimed the sec_468 deduction for the first time on its tax_return on its return tdsl took a slightly more than dollar_figure deduction for estimated clean-up costs and on its return a slightly smaller one tdsl hadn’t actually paid those clean-up costs yet--it simply estimated the costs and it also hadn’t charged the estimated costs against its letter_of_credit yet either tdsl also did not just make the numbers up--it hired a professional engineering service to estimate the correct amount the gregorys probably thought this meant any controversy about the deduction was safely buried for years the commissioner didn’t say anything but that was soon to change sec_468 refers to these costs as reclamation and closing costs but this definition simply means clean-up costs ii the notices of deficiency in date the commissioner sent the gregorys notices of deficiency for their and tax years that disallowed these deductions because tdsl is a cash-method taxpayer excluding cash-method taxpayers from the benefits of sec_468 is not an obvious conclusion sec_468 says that a taxpayer may currently deduct clean-up costs for landfills sec_468 the commissioner says however that in context a taxpayer really means a taxpayer who uses the accrual_method tdsl does use the accrual_method to prepare its financial statements but it has always used the cash_method for tax-accounting purposes and no one doubts that this means it should not have claimed a sec_468 deduction if that section’s benefits depend on whether a taxpayer uses the accrual_method the notices of deficiency determined that without those sec_468 deductions the gregorys’ taxable_income was substantially higher the gregorys residents of texas when they filed timely petitions with us argue that when sec_468 says taxpayer it means all taxpayers regardless of what method of tax_accounting they use the parties have stipulated the facts and submitted these cases for decision under rule as a nearly pure issue of law there is no dispute that tdsl is entitled to keep its accounting books on the accrual_method and its tax books on the cash_method and there is no dispute about the amounts of tdsl’s deductions--the only dispute is whether it was entitled to the deductions at all discussion i landfill accounting most taxpayers are free to choose the cash_method although large c corporations partnerships and tax_shelters cannot sec_448 cash-method taxpayers report income for the tax_year in which they actually or constructively receive it see sec_1_446-1 income_tax regs cash-method taxpayers also generally deduct an expense for the tax_year in which they pay it see sec_1_461-1 income_tax regs a cash-method taxpayer may also deduct the noncash expenses of depreciation depletion and losses id the method is fairly simple which is why many taxpayers choose it the accrual_method is more complicated accrual-method taxpayers must generally report their income for the year in which it is earned and deduct expenses for the year in which they are incurred see sec_461 sec_1 a i income_tax regs see also sec_451 sec_1_446-1 sec_1_451-1 income_tax regs sec_461 gives them the general rules too an expense is incurred under the all_events_test sec_1_461-1 income_tax regs see also sec_461 the all-events test has three requirements there must be a liability the amount of the liability can be determined with reasonable accuracy and there has been economic_performance sec_461 sec_1 a income_tax regs accrual-method taxpayers cannot deduct an expense until all three requirements are met sec_1_461-1 income_tax regs this ensures that income and expenses are matched to the correct year the regulations make clear that a taxpayer such as tdsl is free to use one method for tax purposes and the other method for financial_accounting purposes sec_1 a income_tax regs ii text this is all a backdrop for the key question in these cases what does taxpayer mean in sec_468 we start with the words of the section read in the context of the statute as a whole 508_f3d_263 5th cir the fifth circuit follows the usual rules if the statute is plain and unambiguous we stop 633_f3d_342 5th cir we assume the statute was written as congress intended 503_us_249 it is the text not the legislative_history that is the most reliable indicator of congress’s intent because the gregorys were residents of texas when they filed their petitions these cases are appealable to the court_of_appeals for the fifth circuit unless the parties agree otherwise see sec_7482 834_f3d_549 5th cir 519_f3d_532 5th cir if there is ambiguity and it’s necessary to resort to legislative_history we do so with caution 286_f3d_803 5th cir 857_f2d_1014 5th cir sec_468 provides i f a taxpayer elects the application of this section with respect to any mining or solid-waste disposal property the amount of any deduction for qualified_reclamation_or_closing_costs for any taxable_year to which such election applies shall equal the current reclamation or closing costs allocable to that year sec_468 emphasis added sec_468 doesn’t limit the election to accrual-method taxpayers--which even the commissioner acknowledges the section just tells a taxpayer who makes a sec_468 election how to calculate the deduction even though sec_468 doesn’t define taxpayer we are not left without textual help the code has a small dictionary toward its end and in it we find a default definition of taxpayer sec_7701 see eg 802_f3d_699 5th cir it says although it was enacted in the secretary hasn’t yet issued any regulations for sec_468 he also hasn’t issued any other guidance to interpret sec_468 or analyze whether it applies to cash-method taxpayers sec_7701 when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof-- person --the term person shall be construed to mean and include an individual a_trust estate partnership_association company or corporation taxpayer --the term taxpayer means any person subject_to any internal revenue tax the definition of taxpayer is simple broad and does not distinguish entities that use the accrual_method from those that use the cash_method the question is whether the person--which includes corporations like tdsl--is subject_to any internal revenue tax tdsl is a corporation and like other s_corporations it is required to pay social_security and unemployment albeit not income taxes sec_6037 119_tc_121 finding that an s_corporation owed employment_taxes aff’d 93_fedappx_473 3d cir so tdsl is a taxpayer see 94_tc_863 as a passthrough_entity an s_corporation is generally a taxpayer not subject_to income_tax sec_1363 and sec_7701 aff’d 954_f2d_653 11th cir but see 97_tc_113 s_corporation not taxpayer in deciding on whom to impose sanctions under sec_6673 our opinion today reaches only the question of whether an s_corporation is a taxpayer for the purposes of sec_468 we are not deciding whether an s_corporation is a taxpayer for every section of the code of course this is tax so there’s a possible loophole the default definition doesn’t apply if sec_468 distinctly express es a different definition of taxpayer sec_7701 see eg rothkamm f 3d pincite finding that nothing in the section at issue specifically express ed a limited definition of taxpayer or was manifestly incompatible with the definition of sec_7701 but we see no loophole here sec_468 has no definition of taxpayer there’s nothing in sec_468 manifestly incompatible with the default definition either sec_468 simply says a taxpayer there’s also nothing manifestly incompatible with a taxpayer’s currently deducting clean-up costs--that’s what sec_468 is all about taxpayer is one of the most basic terms in the code it is also one that congress itself knows how to modify as context requires congress could have-- as it has on numerous occasions--said accrual_method taxpayer but it chose in see eg sec_461 i n the case of the death of a taxpayer whose taxable_income is computed under an accrual_method of accounting sec_461 i n the case of a taxpayer whose income is computed under an accrual_method of accounting sec_458 a taxpayer who is on the accrual_method of accounting may elect sec_271 i n the case of a taxpayer who uses an accrual_method of accounting sec_263a s ubparagraph a shall not apply to any corporation required to use an accrual_method of accounting sec_108 i n the case of any creditor who computes his taxable_income under the cash_receipts_and_disbursements_method sec_163 i n the case of an obligor of a short-term_obligation who uses the cash receipts and disbursement method_of_accounting sec_468 to say taxpayer instead it’s difficult to believe that congress forgot to modify such a basic term and really meant accrual_method taxpayer when it actually said taxpayer we could stop there with a holding that the language of sec_468 is unambiguous but the commissioner has piled up a number of contextual counterarguments he first points us to sec_461 which lists several exceptions to the general pay-before-deduct rule for cash-method taxpayers and sec_468 is not one of them the sec_461 regulations echo this they say cash-method taxpayers can deduct some expenses before the expenses are paid such as for depreciation depletion and losses under sec_167 sec_611 and sec_165 respectively see sec_1_461-1 income_tax regs emphasis added sec_468 isn’t on this list either the commissioner says that implies sec_468 was not meant as an exception to the general pay-before-deduct rule the problem here is that the regulation’s list is prefaced with the phrase such as this phrase is important it signals that what follows are examples not an exclusive list the code and regulations are full of similar lists sec_1_170a-2 income_tax regs discusses holidays when schools are closed such as christmas and easter schools are obviously closed for holidays other than christmas and easter other regulations follow a similar pattern to deduct business_expenses taxpayers must have documents such as receipts paid bills or similar evidence showing their expenses sec_1_274-5a income_tax regs emphasis added the phrase or similar evidence indicates that such as means for example and the list isn’t comprehensive the commissioner hasn’t provided any evidence that the list in sec_1_461-1 income_tax regs was meant to be an exclusive list of exceptions and we’ve found none this isn’t a winning argument the commissioner next argues that the term incurred in section which he says is usually used in the context of the accrual method--shows that sec_468 was meant to apply only to accrual-method taxpayers sec_468 uses the term incurred twice mining reclamation and closing costs are defined as a ny expenses_incurred for any land reclamation or closing activity which is conducted in accordance with a reclamation plan sec_468 similarly solid-waste disposal and closing costs are defined as a ny expense incurred for any land reclamation or closing activity in connection with any solid-waste disposal site sec_468 we agree with the commissioner that incurred often refers to an expense that is deductible under the accrual_method while the word paid often refers to an expense that is deductible under the cash_method section 162--one of the most commonly cited code sections--combines the two by allowing deductions for ordinary and necessary expenses paid_or_incurred in a trade_or_business sec_162 the supreme court itself has said incurred in this context refers to the accrual_method 476_us_593 an accrual-method taxpayer is entitled to deduct an expense in the year in which it is ‘incurred ’ sec a regardless of when it is actually paid the court cited sec_1_446-1 sec_1_451-1 and sec_1_461-1 income_tax regs all of which are regulations that determine when an expense is incurred and all of which govern taxpayers who use the accrual_method the court also noted that the term paid in sec_162 refers to the cash_method id pincite under the ‘cash receipts and disbursements method ’ a taxpayer is entitled to deduct business_expenses only in the year in which they are paid dollar_figure the supreme court in 476_us_593 a accrual of income specifically noted that it was referring to the portion of sec_1_451-1 income_tax regs that applied to the accrual_method not the cash_method other regulations reinforce the point for example the regulations for the annualized income-installment method say cash-method taxpayers can’t take deductions until expenses are paid and accrual-method taxpayers can’t take deductions until expenses are incurred sec_1_6655-2 income_tax regs there’s a problem though with the commissioner’s argument that incurred is a subtle signal that taxpayer in sec_468 must mean accrual_method taxpayer -- sec_468 also uses the term paid four times the section says c reserve to be charged for amounts paid --any amount_paid by the taxpayer during any taxable_year for qualified_reclamation_or_closing_costs allocable to portions of the reserve_property for which the election under paragraph was in effect shall be charged to the appropriate reserve as of the close of the taxable_year allowance of deduction for excess amounts paid --there shall be allowed as a deduction for any taxable_year the excess of-- a the amounts described in paragraph c paid during such taxable_year over b the closing balance of the reserve for such taxable_year determined without regard to paragraph c sec_468 a and b emphasis added sec_468 uses terms that signal its application to both accrual- and cash-accounting reading taxpayer in sec_468 to mean all taxpayers --even if this creates a current deduction for a future expense--just means that this section creates another exception to a general_rule for cash-method taxpayersdollar_figure the code and regulations are filled with general rules and exceptions to them so this argument doesn’t help the commissioner either the commissioner next fires off another canon of interpretation--noscitur a_sociis noscitur_a_sociis is a latin phrase that means it is known by its associates black’s law dictionary 8th ed the commissioner’s invocation of this doctrine essentially repeats his argument that incurred signals that sec_468 applies only to accrual-method taxpayers we already addressed this-- sec_468 also uses the term paid which the commissioner concedes typically applies to cash-method taxpayers as they say at the irs ab his sociis publicanus non adjuvatur the commissioner has also found some cases that at least mention sec_468 in 52_fsupp2d_783 w d nothing too strange here--some accrual-method taxpayers for example are required to use the cash_method to determine how much of their state-tax bill they can deduct sec_1_164-1 income_tax regs in the tempest gonzalo says he would not have t reason felony sword pike knife gun or need of any engine william shakespeare the tempest act sc the list provides a helpful context for the meaning of engine which today is considered a broad term with an entirely neutral meaning antonin scalia bryan a garner reading law the interpretation of legal text mich the court described sec_468 as allowing landfill operators who use the accrual-method of accounting to deduct clean-up costs before the costs are actually incurred but the court there was not deciding whether sec_468 could also apply to cash-method taxpayers and it didn’t analyze the issue it was deciding only the much narrower issue of whether sec_468 applies to landfill owners who take deductions and actually set_aside funds for future closing obligations id pincite the taxpayers in south side landfill were accrual-method taxpayers so it’s not surprising the court described sec_468 in that context and does not narrow the code’s broad definition of taxpayer the commissioner also cites the principle of ejusdem generis--a fancy way of saying that w here general words follow an enumeration of two or more things they apply only to persons or things of the same general kind or class specifically mentioned antonin scalia bryan a garner reading law the interpretation of legal text but sec_468 doesn’t have a list--it just says taxpayer without a generis there is no ejusdem and this canon likewise cannot help us the commissioner’s final textual argument is that sec_468 and sec_468a have similar language and since sec_468a applies only to accrual-method taxpayers sec_468 must as well sec_468 and sec_468a are indeed very similar--both allow taxpayers to deduct clean-up costs both impose reserve requirements and both have the same general structure sec_468a allows an electing taxpayer to deduct portions of nuclear decommissioning costs sec_468a and b sec_468a says sec_468a in general --if the taxpayer elects the application of this section there shall be allowed as a deduction for any taxable_year the amount of payments made by the taxpayer to a nuclear decommissioning reserve fund during such taxable_year emphasis added the commissioner thinks sec_468a applies only to accrual-method taxpayers because of sec_1_461-1 of the regulations but that regulation-- which also applies to section 468--doesn’t say that it says only that accrual- method taxpayers who make an election under sec_468 or sec_468a must account for liabilities under those code sections and not the general rules for accrual- method taxpayers under sec_461 and its regulations sec_1_461-1 income_tax regs the regulation does not say sec_468 and sec_468a apply only to accrual-method taxpayers sec_1_468a-1 income_tax regs also says that any eligible_taxpayer may elect to claim a deduction under sec_468a sec_1_468a-1 income_tax regs paragraph b defines eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant emphasis added this is an example of a section that provides a more specific definition of taxpayer but the definition does not limit the application of the section to particular entities based on their accounting_method it limits the section’s application to entities with a qualifying interest in a nuclear power plant iii legislative_history and policy we think all this should be enough but the parties discuss what legislative_history there is and make some policy arguments too the commissioner urges us to use legislative_history to define taxpayer because he argues the term must be ambiguous if we need to jump from sec_468 to sec_7701 to define it that’s flat out wrong there are many cases where courts have used sec_7701 to define the term taxpayer without concluding this made the code ambiguous enough to resort to legislative_history see eg 514_us_527 rothkamm f 3d pincite because the statute is clear we must conclude that the sec_7701 definition of ‘taxpayer’ applies the definitions in sec_7701 bring clarity to the code not ambiguity we will nevertheless--out of a supersized abundance of caution--look at the legislative_history anyway that history begins with the commissioner’s original position on clean-up costs--that they couldn’t be deducted even by an accrual- method taxpayer until they were actually paid 77_tc_1369 citing revrul_72_34 c b changed all that we held there that clean-up costs accrue when these costs can be estimated with reasonable accuracy id pincite congress partially codified this holding in sec_461 as part of the deficit_reduction_act_of_1984 defra pub_l_no sec_91 stat pincite but that act also added a third requirement to the all-events test for accrual-method taxpayers generally-- economic_performance would have to take place before a liability would be considered incurred see 481_us_239 n that act also added sec_468 to the code the commissioner thinks the legislative_history for the act shows that taxpayer in sec_468 must mean a taxpayer who uses the accrual_method his argument relies heavily on the blue_book see staff of j comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print blue books are compiled by the joint_committee on taxation and provide commentary on tax laws after congress enacts them they therefore d o not inform the decisions of the members of congress who vot e in favor of the law united_states v woods u s 134_sct_557 quoting 33_f3d_1174 9th cir the supreme court has told us such p ost-enactment legislative_history a contradiction in terms is not a legitimate tool of statutory interpretation 562_us_223 instead like law review articles persuasive blue books may be helpful woods u s at s ct pincite the blue_book does tell us that congress passed sec_461 to ensure that accrual-method taxpayers take deductions only when they economically incur expenses staff of j comm on taxation supra at dollar_figure as a general_rule congress didn’t want taxpayers to be able to deduct expenses that hadn’t been incurred yet because any other rule would overstate the economic impact of those expenses on the current income of an accrual-method taxpayer when one considers the time_value_of_money id sec_468 was to be an exception to this general_rule for reclamation and closing costs id pincite before sec_468 was enacted companies used different accounting methods to track clean-up costs defra authorized taxpayers to use a uniform in this it echoed the conference committee’s description of the original house bill h_r conf rept no pincite 1984_3_cb_1 the conference committee report shows that the senate’s amendment--with its use of the more general term taxpayer --is what ended up in the final text of the statute there is nothing in that committee report that suggests a limit on the meaning of taxpayer depends on the accounting system used id pincite c b vol pincite method_of_accounting for reclamation and closing costs even before economic_performance id pincite this history does show that congress wanted a more liberal rule for the deductibility of reclamation and closing costs id the gregorys join this detour through sec_468’s legislative_history but look at it in a broader context they argue that to see a true picture of congress’s intent we need to zoom out and look at history from as well in that year congress considered several bills that would have allowed both cash- and accrual- method taxpayers to deduct estimated clean-up costs for surface mining before the work was actually performed mining reclamation reserve bills hearing before the subcommittee on energy and agricultural taxation of the committee on finance of u s senate 97th cong they argue from this that congress wanted cash-method taxpayers to benefit from the bills congressman bailey explained to the subcommittee that the bills would allow cash-method taxpayers to elect the accrual_method for reclamation costs and to deduct reclamation reserves id pincite they say that congress was looking to give both types of taxpayers flexibility id pincite the explanation of the bills makes this even more clear under s and s cash-method taxpayers would be allowed to use the accrual_method and that would be the pre-1984 accrual_method for reclamation costs id pincite this bit of legislative history--admittedly legislative_history of bills the relevant provisions of which weren’t enacted until the next congress-- uses the term accrued reclamation expenses but they would have applied to cash-method taxpayers id then when the statute was marked up and enacted in the phrase accrued reclamation expenses had morphed into qualified reclamation expenses and qualified closing costs one can see from this that the unfinished legislation with its perhaps awkward phrasing about allowing cash-method taxpayers to use the accrual_method aimed to help both cash- and accrual-method taxpayers a reasonable inference is that the enacted statute was a cleaner way of achieving the same end but one can definitely see how this would be an instance--were we in the era before textualism again became the predominant mode of statutory interpretation--where we’d have to conclude that ambiguities in the legislative_history make it clear that we must look primarily to the statutes themselves to find the legislative intent 401_us_402 ndollar_figure the parties move on in their arguments from legislative_history to tax policy and we hesitate to follow but we will address the commissioner’s final argument--that the gregorys’ position would lead to absurd results the commissioner thinks that letting cash-method taxpayers claim deductions under sec_468 would lead to double deductions for the same expenses--once now and then again when clean-up actually begins later on his concern isn’t realistic if a taxpayer elects to claim deductions under sec_468 its liability is computed under that section and it gets no deduction for current clean-up expenses until it exhausts its accumulated reserve for those costs sec_468 taxpayers like tdsl must comply with numerous environmental-protection laws at the federal state and local levels these costs can be large and they continue after a landfill mine or nuclear-power plant stops earning income sec_468 lessens the burden of compliance by helping to match income and expenses better in an era where businesses that are messy to run must clean up after themselves and maintain proof that they have the means to do so conclusion the term taxpayer in sec_468 includes cash-method taxpayers like tdsl since sec_468 itself doesn’t define the term we hold that the general definition under sec_7701 applies tdsl is eligible to currently deduct its estimated clean-up costs under sec_468 and the gregorys may claim those deductions on their returns decisions will be entered for petitioners reviewed by the court foley vasquez thornton goeke gustafson paris morrison kerrigan buch and pugh jj agree with this opinion of the court lauber j concurring i agree with the result the court reaches today but i do so with some reluctance the legislative_history convinces me that con- gress likely intended that the election to set up reserves for mining and waste site reclamation costs collectively reclamation costs would be available only to ac- crual basis taxpayers however quite possibly because of a last-minute drafting glitch congress did not reify this intent in the text of sec_468 as actually en- acted if the secretary in reliance on the legislative_history had issued regula- tions that defined taxpayer for purposes of sec_468 to mean accrual basis taxpayer the outcome might have been different cf lindsay manor nursing home inc v commissioner t c __ date sustaining the secre- tary’s regulations excluding taxpayers other than individuals from the definition of taxpayers eligible for levy relief on account of economic hardship under sec_6343 but the secretary has issued no such regulations and i can- not conclude that the court’s plain language construction of the statute produces an absurd result as the court notes sec_468 and sec_468a entered the code hand in glove with sec_461 as part of the deficit_reduction_act_of_1984 defra pub_l_no sec_91 stat pincite but there is more by way of legis- lative background to these provisions than the post-enactment blue_book that the court discusses see op ct p citing staff of j comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print by enacting sec_461 as part of defra congress added a new prong-- economic_performance --to the judicially created all_events_test for determining the year for which accrual basis taxpayers may deduct business_expenses under sec_162 see 481_us_239 269_us_422 sec_1_461-1 income_tax regs in a report accompanying an amendment to the original house bill h_r 98th cong the ways_and_means_committee described proposed sec_461 as a provision aimed at preventing premature accruals as it ex- plained t he rules relating to the time for accrual of a deduction by a taxpayer using the accrual_method of accounting should be changed to take into account the time_value_of_money h_r rept no part pincite u s c c a n but despite its reference to the time_value_of_money the committee did not propose a discounting regime recognizing that determin- ing the discounted values for all kinds of future expenses would be extraordinarily complex and would be extremely difficult to administer ibid instead by requir- ing that expenses be accrued only when economic_performance has occurred the committee aimed to prevent deductions for future expenses in excess of their true cost while avoiding the complexity of a system of discounted valuation id pincite u s c c a n pincite it seems clear that sec_461 as proposed was envisioned as applying only to accrual basis taxpayers with no relevance or implications for cash_basis taxpayers and sec_461 as enacted applies only to accrual basis taxpayers it imposes an economic_performance requirement for determining whether an amount has been incurred with respect to any item during any taxable_year sec_461 emphasis added and it explicitly adds this economic_performance re- quirement as a statutory modification to the all_events_test which applies exclu- sively to accrual basis taxpayers notably the house bill did not carve out an exception from the economic_performance requirement for estimated future reclamation costs or nuclear de- commissioning costs to the contrary as an example of how the economic per- formance test would apply to the former the house report stated as follows i f a strip mining company engages a contractor to reclaim stripped land economic 1the house bill did contain an exemption from the economic_performance requirement for a ny other provisions of this title which specifically provide for a deduction for a reserve for estimated expenses see h_r rept no part pincite u s c c a n performance occurs when the contractor performs the reclamation rather than when the strip mining company enters into a binding contract with the contractor h_r rept no part supra pincite u s c c a n pincite similar- ly when the strip mining company itself reclaims the land economic perform- ance occurs when the land is reclaimed ibid the house bill would thus have denied accrual basis taxpayers any deduction for reclamation or nuclear decom- missioning costs before the year in which economic_performance had occurred the senate was apparently more solicitous of accrual basis taxpayers sub- ject to clean-up cost obligations mandated by federal or state law the senate bill that eventually became that chamber’s amendment to h_r proposed to in- clude in sec_461 immediately after new subsection h two additional new subsections i and j each constituting an exception from the former’s econom- ic performance requirement each of the latter provisions was denominated a special rule see s prt vol ii pincite proposed sec_461 provided an elective method whereby taxpayers could deduct contributions to a reserve created to pay future nuclear decommis- sioning costs a report accompanying the senate finance committee’s mark-up of that bill characterized that provision as the exclusive method for obtaining a deduction for nuclear decommissioning expenses prior to economic_performance s prt vol i pincite in parallel fashion proposed sec_461 pro- vided an elective method whereby taxpayers could deduct contributions to a re- serve created to pay future reclamation costs the senate_finance_committee re- port explained that this method departs from the general principle adopted in the bill of allowing a deduction for future liabilities only when economic_performance occurs id pincite envisaged as exceptions to the general economic_performance rule_of sec_461 subsections i and j in the senate bill were clearly aimed at accrual basis taxpayers their placement immediately after subsection h as special rules limiting its application in specified circumstances underscores this legisla- tive design it follows that under the senate bill cash_basis taxpayers would have been ineligible for either elective regime following a conference between the house and the senate the conferees produced a report h_r conf rept no u s c c a n incorporating the amendments in that conference_report h_r was enacted into law as defra as the conference_report explained the conference agreement generally follows the house bill in attacking premature accruals by adding the economic_performance test of sec_461 id pincite u s c c a n pincite but the conferees adopted several modifications to the original house bill including the senate amendment’s provisions relating to nuclear_power_plant_decommissioning_costs and to costs associated with the reclamation and closing of mine and solid_waste disposal sites ibid in other words the conference agreement adhered to the approach of the senate amend- ment by adopting elective exceptions that allowed accrual basis taxpayers to ac- crue deductions for future reclamation and nuclear decommissioning costs in advance of economic_performance the conference report’s discussion of these elective clean-up cost provi- sions tracks that of the senate report this suggests that the conferees like the senate_finance_committee regarded these provisions as exceptions from the eco- nomic performance requirement that would otherwise bind accrual basis taxpay- ers indeed the conference_report says this in so many words noting that the con- ference agreement followed the senate amendment by except ing nuclear de- commissioning costs from the general_rule of allowing accrual basis taxpay- ers to deduct future liabilities only when economic_performance occurs id pincite u s c c a n pincite similarly in discussing the exception for future reclamation costs the con- ference report noted the irs’ longstanding litigation position that reclamation expenses cannot be accrued until reclamation occurs id pincite u s c c a n pincite the conference_report then cited with approval 77_tc_1369 where this court had held that an accrual basis strip mining company could accrue deductions for expected future reclamation costs if those costs were susceptible of reasonable estimation under the all_events_test id pincite reading this case citation in context it ap- pears that the conferees intended as the senate_finance_committee had intended to give similarly situated accrual basis taxpayers the ability to elect into the out- come of ohio river collieries notwithstanding the economic_performance re- quirement being imposed by new sec_461 compare s prt vol i supra pincite with h_r conf rept no supra pincite in short the explanatory remarks of the conference committee strongly sug- gest that congress intended to adopt the senate approach whereby the two elect- ive clean-up cost provisions would constitute exceptions to the economic per- formance requirement for accrual basis taxpayers and be exclusively applicable to them but the explanatory remarks of the conferees do not have the force of law see 333_f3d_228 d c cir and the text that congress actually enacted differs from that of the senate amendment in one important respect for reasons that are nowhere explained the conferees moved the two elec- tive clean-up cost provisions from their original location in the senate amendment where they appeared as proposed subsections i and j of sec_461 instead the conferees placed these provisions into a pair of new stand-alone code sections the reclamation cost provision became sec_468 and the nuclear decommis- sioning cost provision became sec_468a as a result of this shift the term taxpayer in sec_468 became unmoored from its original sec_461 context rendering respondent’s position that taxpayer means accrual basis taxpayer correspondingly more difficult to sustain the conferees did not explain why the two elective clean-up cost provisions were relocated indeed the conferees did not even mention that they had made this change it is difficult to tell what significance we should attach to this dog that didn’t bark compare 543_us_50 with id pincite scalia j dissenting expressing doubt about the canon of canine silence as a tool of statutory construction 2the conferees retained the house bill’s exemption from the economic per- formance requirement for other code provisions that specifically provide for a deduction for a reserve for estimated expenses see supra note that exemp- tion which now appears as sec_461 evidently serves as a cross-reference to among other provisions sec_468 and sec_468a t he meaning of statutory language plain or not depends on context 502_us_215 that contextual analysis may encompass the statutory provision’s styling and location see 538_us_84 formal attributes of a legislative enactment such as the manner of its codification are probative of the legislature’s intent see also fda v brown williamson tobacco corp 529_us_120 empha- sizing the importance of reading a statute’s words with a view to their place in the overall statutory scheme as enacted in sec_468 and sec_468a the two elective clean-up cost provisions are captioned special rules as was true in the senate amendment but because these two regimes are now located outside sec_461 that term no longer automatically connotes special rules for accrual basis taxpayers in sum sec_468 as enacted is untethered from the economic_performance requirement imposed on accrual basis taxpayers by sec_461 as a result the contextual enterprise of determining whether cash_basis taxpayers are excluded from the ambit of sec_468 ultimately reduces to a textual analysis and in that endeavor i cannot fault the court it reasonably concludes that nothing in the text of sec_468 necessitates giving the term taxpayer a meaning less comprehen- sive than the ordinary meaning it has elsewhere in the code this conclusion does seem misaligned with the evolution of the legislative proposals that culminated in the enactment of sec_468 and sec_468a conceiv- ably this misalignment may reflect a drafting oversight when relocating the two elective clean-up cost provisions the conferees may not have realized that the term taxpayer as it appeared the senate’s proposed sec_461 and j required a corollary modification if the secretary believed that this created a statutory gap he might have issued regulations in an effort to fill it but in the absence of regulations we must apply the statute as we find it 311_us_527 marvel gale nega and ashford jj agree with this concurring opinion
